FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      February 15, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
CHRISTOPHER A. NEWSOM,

             Plaintiff-Appellant,

v.                                                         No. 12-5108
                                               (D.C. No. 4:11-CV-00609-JHP-PJC)
OTTAWA COUNTY BOARD OF                                     (N.D. Okla.)
COMMISSIONERS; OTTAWA
COUNTY SHERIFF’S DEPARTMENT;
OTTAWA COUNTY DISTRICT
ATTORNEY; MARGERY HAWKINS,

             Defendants-Appellees.


                            ORDER AND JUDGMENT*


Before HARTZ, EBEL, and GORSUCH, Circuit Judges.


      One day Christopher Newsom and his son walked out of their home to find a

strange dog attempting to break into their chicken pen. It seems Mr. Newsom’s son

was none too pleased and shot the dog. In the ensuing commotion, though, it was

somehow Mr. Newsom who found himself charged with animal cruelty and the

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
reckless discharge of a firearm. Though the charges were dropped in the end,

Mr. Newsom sued various governmental entities and a witness for instigating them,

alleging that they violated his federal constitutional rights as well as state law.

       Applying Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) and Ashcroft v.

Iqbal, 556 U.S. 662 (2009), the district court held that Mr. Newsom’s amended

complaint failed to state a plausible claim for relief. To be sure, Mr. Newsom’s

pleading listed many causes of action — false imprisonment, malicious prosecution,

abuse of process, tortious interference with business contract, and negligent failure to

train, among others. But his amended complaint did little more than recite the

elements of those causes of action, without explaining which defendants committed

which wrong or how. And as Twombly instructs and the district court held, that type

of pleading “will not do.” 550 U.S. at 555.

       On appeal, Mr. Newsom advances no argument that the district court

improperly applied Twombly and Iqbal, that his amended complaint satisfied

Twombly and Iqbal, or that the district court otherwise erred in dismissing his

complaint under Rule 12(b)(6). He does challenge the defendants’ alternative

argument for affirmance (that they are immune from suit). But he never challenges

their primary contention and the district court’s holding that the amended complaint

simply failed to state a claim. Although we appreciate Mr. Newsom is proceeding

pro se and we must take special care to review his pleadings liberally, his filings

simply supply no reason to think the district court erred in applying the Supreme


                                           -2-
Court’s controlling directions on adequate pleadings. Without such a reason, we

must and do affirm. See, e.g., Toevs v. Reid, 685 F.3d 903, 911 (10th Cir. 2012)

(even pro se litigants waive arguments they fail to raise).

                                                Entered for the Court


                                                Neil M. Gorsuch
                                                Circuit Judge




                                          -3-